Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/CN2017/082154.
The after final amendment filed on April 26, 2021 has been entered.  No new matter has been entered.	 

Response to Arguments/Amendments
 Applicant’s amendment and arguments filed on April 26, 2021 have been fully considered and in conjunction with the Examiner’s Amendment set forth below are deemed to be persuasive to overcome the rejections/objections previously applied.   
 
Election/Restrictions
Claim 1 is allowable. Claims 3, 6-11, 14-15, and 19-20, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of withdrawn species and Groups I-III, as set forth in the Office action mailed on April 15, 2020, is hereby withdrawn and claims 3, 6-11, 14-15, and 19-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mehdi Zamanpour on May 10, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
1. A modified DNA binding domain, wherein: the modified DNA binding domain is modified from a homologous DNA binding domain of a transferrin, wherein the transferrin is selected from the group consisting of lactotransferrin (LTF), serotransferrin (TF), melanotransferrin (MTF) and ovotransferrin (OTF), and wherein the modified DNA binding domain comprises an amino acid sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:6, and SEQ ID NO:7 except that, 

2. The modified DNA binding domain according to claim 1, wherein: the Cys residue at position 10 is replaced with an Arg residue and the Cys residue at position 20 is replaced with an Ala or Gly residue.
3. The modified DNA binding domain according to claim 1, wherein the modified DNA binding domain further differs from SEQ ID NO:1-7, in that the amino acids at positions 1-5 are replaced with KFKYK and/or the amino acids at positions 28-31 are replaced with KKVK.
4. (Canceled) 
5. (Canceled) 
6. A method of producing a recombinant DNA polymerase, comprising a step of linking the modified DNA binding domain of claim 1 with a DNA polymerase to construct a first recombinant DNA polymerase; or
linking identical modified DNA binding domains or different modified DNA binding domains of claim 1 in series and then linking with a DNA polymerase to construct a second recombinant DNA polymerase.
7. The method according to claim 6, wherein: the DNA polymerase is thermostable DNA polymerase or reverse transcriptase.
8. The method according to claim 7, wherein: the thermostable DNA polymerase is Taq DNA polymerase.
9. The recombinant DNA polymerase prepared by the method of claim 6.
10. A PCR test kit, containing the recombinant DNA polymerase of claim 9.
11. The modified DNA binding domain according to claim 2, wherein the modified DNA binding domain further differs from SEQ ID NO:1-7, in that the amino acids at positions 1-5 are replaced with KFKYK and/or the amino acids at positions 28-31 are replaced with KKVK.
12-13 (Canceled) 
14. The method according to claim 6, wherein the amino acid at position 10 of the modified binding domain is replaced with an Arg residue and the amino acid at position 20 of the modified binding domain is replaced with an Ala residue or a Gly residue.
15. The method according to claim 6, wherein the modified DNA binding domain further differs from SEQ ID NO:1-7, in that the amino acids at positions 1-5 are replaced with KFKYK and/or the amino acids at positions 28-31 are replaced with KKVK.
16-18. (Canceled) 

20. The recombinant DNA polymerase according to claim 9, wherein the thermostable DNA polymerase is Taq DNA polymerase.
21. The modified DNA binding domain according to claim 1, wherein the modified DNA binding domain comprises an amino acid sequence selected from the group consisting of SEQ ID NO:8, SEQ ID NO:9, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, and SEQ ID NO:14. 


Allowable Subject Matter
Claim 1-3, 6-11, 14-15, and 19-21 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  Although the prior art discloses that the N-terminal region of several known transferrins bind DNA (see the 103 rejection in the office Action mailed on October 20, 2020), the Examiner has found no teaching or suggestion in the prior art directed to substituting the Cys residue at position 10 and 20 of the DNA binding domain of SEQ ID NO:1, 2, 3, 4, 5, 6, or 7 so that no disulfide bond is formed between the amino acids at position 10 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652